Buchanan, J.
There are two motions to dismiss the appeal in this case, of which it is only necessary to notice one—that filed by the executors. This motion is grounded upon the want of an appeal bond in favor of the parties in the cause, who are the real parties in interest.
This is an opposition to the admission by the executors, as good claims against the succession, of four drafts of the deceased, in favor of William A. Brake, Jr., for one thousand dollars; of Henry Brahe, for two thousand and eighty-seven dollars and thirty-eight cents; of Jasper Gibbs, for five hundred dollars ; and of the Trustees of the Minden Male Institute, for fifteen hundred dollars. The judgment of the court below dismissed the oppositions, and directed the executors to pay the drafts. From this judgment the opponents appeal.
It is plain that the holders of the drafts in question are the parties interested in maintaining the judgment appealed from. Three of them are held by the payees, William A. Brahe, Jr., Henry Brake, and Jasper Gibbs; and the fourth is held by an endorser, J. H. Cunningham. One of these parties, Cunningham, is not mentioned as obligee in the appeal bond; and another, Gibbs, is only men-' tionod in his capacity of tutor of his children, who are heirs at law of the deceased, but not in his individual capacity.
The motion must, therefore, prevail.
Appeal dismissed, at costs of appellants.